Case 3:13-cv-00257-JAM Document 325-4 Filed 11/20/18 Page 1 of 4




                       Exhibit D
                 Case 3:13-cv-00257-JAM Document 325-4 Filed 11/20/18 Page 2 of 4

Mary Cusano




From:                          on behalf of Roger Claypool
Sent:                         Wednesday, July 13, 2005 3:22 PM
To:                           nora-lee@mvphk.com
Cc:                           TonyChoi; Joey
Subject:                      HastedtjpgII;Hastedt jpg
Attachments:                  HastedtjpgII.jpg; Hastedt jpg.jpg



Dear Nora,

Here are those pics you asked for. If you need the stands, let me know how you want to arrange
the shipping.
I will store for 4 years after settlement date if you chose to send later. Please advise.

Best Regards, RC

   HastedtjpgII;Hastedt jpg




                                                       1

                                                                          PLSRFPELEVEN000049
Case 3:13-cv-00257-JAM Document 325-4 Filed 11/20/18 Page 3 of 4




                                                            PLSRFPELEVEN000050
Case 3:13-cv-00257-JAM Document 325-4 Filed 11/20/18 Page 4 of 4




                                                            PLSRFPELEVEN000051
